Citation Nr: 9933275	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  98-06 903A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for instability of the 
left knee, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease of the left knee, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant served on active duty from January 1970 through 
August 1989.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1997 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs Regional 
Office (VARO).

The record does not show that VARO considered referral of 
this case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999).  
The United States Court of Appeals for Veterans Claims 
(Court) has recently held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).  Moreover, the Court has also held that 
the Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only when circumstances are present which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 
227 (1995).  Having reviewed the record with these holdings 
in mind, the Board finds no basis for action on the question 
of the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  The appellant's left knee disability is currently 
manifested by complaints of pain with prolonged sitting, in 
the morning, and with increased activities, along with 
complaints of difficulty climbing stairs, patellar grinding, 
and the sensation of instability.

2.  The most recent objective medical findings of record show 
pain with flexion past 100 degrees, some mild swelling, 
tenderness on the undersurface of the patella and joint 
lines, pain with varus and valgus stress testing, and some 
instability to varus and valgus stress testing, absent 
evidence of instability with Lachman or anterior drawer 
testing.  An x-ray study in July 1998 revealed moderate 
degenerative joint disease.

3.  VA examination in July 1998 shows that degenerative joint 
disease of the knees causes pain and weakened movement with 
activity, along with loss of function, as compared to a 
normal knee, because of restricted left knee motion due to 
pain, weakened movement, and fatigue.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for instability of the left knee are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.321, Part 4, Diagnostic Code 5257 (1999).

2.  The schedular criteria for a rating in excess of 10 
percent for degenerative joint disease of the left knee are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.321, Part 4, Diagnostic Code 5010 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the evaluation assigned his 
service-connected left knee disability does not reflect 
adequately the severity of his left knee symptomatology.  He 
asserts that the evaluation should be increased based on pain 
and limitation of motion due to pain.  A claim for an 
increased evaluation is well grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity of the service-connected condition.  See Caffrey 
v. Brown, 6 Vet.App. 377, 381 (1994); Proscelle v. Derwinski, 
2 Vet.App. 629, 631-632 (1992).  As the appellant has claimed 
that his left knee disability is more severe, his claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issues on appeal has been obtained.

Disability evaluations are determined by comparing the 
current symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  In making its 
determination, the Board analyzes the extent to which a 
service-connected disability adversely affects a veteran's 
ability to function under the ordinary conditions of daily 
life, and bases the assigned rating, as far as practicable, 
on the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 410.  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7. Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the appellant.  See 
38 C.F.R. § 4.3.

Service connection has been in effect for instability of the 
left knee with degenerative joint disease at the 10 percent 
disability level since November 1996, pursuant to diagnostic 
code 5257.  The appellant appealed a May 1997 rating decision 
which assigned the 10 percent evaluation and, subsequently, a 
separate 10 percent evaluation was assigned for arthritis of 
the left knee (degenerative joint disease) based on 
diagnostic codes 5010-5003.

We note that, under diagnostic code 5257, slight impairment 
of the knee, including recurrent subluxation or lateral 
instability, warrants a 10 percent evaluation.  A 20 percent 
evaluation requires moderate impairment of the knee, and a 30 
percent evaluation requires severe impairment of the knee.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

We further note that, under diagnostic codes 5010-5003, 
arthritis due to trauma, substantiated by x-ray findings, is 
to be rated as degenerative arthritis.  38 C.F.R. Part 4, 
Diagnostic Code 5010.  Degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent evaluation will be assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  38 C.F.R. Part 4, Code 5003.

The Board finds that the clinical findings of record do not 
reveal a left knee disability picture that warrants an 
evaluation in excess of the currently assigned 10 percent 
ratings.

A VA examination report dated August 1997 reflects a history 
of bilateral knee pain, generally worse on the right.  The 
appellant denied any feelings of instability.  Clinical 
findings showed slight fullness about the knees, mild lateral 
joint line tenderness with positive crepitus, and pain on 
maximum flexion.  There was no instability to stressing the 
left knee and the left knee range of motion was from 5 
degrees recurvatum to 105 degrees.

Private outpatient treatment records dated July and August 
1997 show complaints of bilateral knee pain.  Clinical 
findings were negative for instability of left knee and pain 
on McMurray's testing, but there was evidence of crepitus and 
patellar grind.  The physician noted that there was no 
evidence of swelling, erythema, ecchymosis, or atrophy.  
There was also no tenderness of the left knee joint, except 
trace amounts on palpation of the medial and lateral joint 
line.  An x-ray study revealed severe osteoarthritis, 
including patellofemoral articulation (bilaterally) with 
joint space narrowing and osteophytes.
Post service VA outpatient treatment notes reflect occasional 
visits for complaints of knee pain, with objective findings 
for degenerative joint disease, treated with Feldene, p.r.n.  
There were no complaints or findings for instability or 
subluxation.

A VA examination report dated July 1998 reflects complaints 
of bilateral knee pain with prolonged sitting, in the 
morning, and with increased activities.  The appellant 
reportedly had difficulty climbing stairs and noticed 
patellar grinding along with the sensation of instability in 
the knees.  Clinical findings show pain with flexion past 100 
degrees, some mild swelling, tenderness on the undersurface 
of the patella and joint lines, pain with varus and valgus 
stress testing, and some instability to varus and valgus 
stress testing, absent evidence of instability with Lachman 
or anterior drawer testing.  An x-ray study revealed moderate 
degenerative joint disease.  The examiner noted that 
degenerative joint disease of the knees caused the appellant 
pain and weakened movement with activity.  He further noted 
that there was loss of function, as compared to a normal 
knee, because of restricted knee motion due to pain, weakened 
movement, and fatigue.

Instability of the Left Knee

A review of the evidence of record fails to disclose findings 
for moderate recurrent subluxation or lateral instability, or 
that it causes more than slight overall left knee impairment.  
The appellant denied instability on VA examination in August 
1997 and, only recently, on VA examination in July 1998, he 
reported the sensation of instability in the knees.  The 
evidence of record is negative for complaints or findings for 
giving way of the left knee.  We observe that both the VA and 
private medical findings of record are essentially negative 
for evidence of instability, except for "some" instability 
shown on varus and valgus testing in July 1998.  The use of 
the term "some" by the examiner on VA examination in July 
1998 clearly does not connote the presence of more than mild 
instability.  Therefore, the Board concludes that, under 
diagnostic code 5257, an increased rating for instability or 
subluxation of the left knee is not warranted.

The Board has also considered whether an increased evaluation 
could be assigned for the appellant's left knee disability on 
the basis of functional loss due to objective evidence of 
pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 
supra.  In making this determination, the Board finds that, 
since Diagnostic Code 5257 is not predicated on loss of range 
of motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in 
DeLuca, 8 Vet.App. 202, do not apply.  See Johnson v. Brown, 
9 Vet.App. 7, 9 (1996).

Additionally, a rating higher than the currently assigned 10 
percent is not warranted under either of the diagnostic codes 
pertaining to limitation of motion of the knee and leg.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  The 
appellant has not been shown to have flexion limited to 30 
degrees or extension limited to 15 degrees, which is required 
for an evaluation in excess of 10 percent under Diagnostic 
Code 5260 or 5261.  On a VA examination dated July 1998, the 
appellant had flexion without pain to 100 degrees, and VA 
examination in August 1997 revealed the range of motion to be 
from 5 degrees recurvatum to 105 degrees.  See 38 C.F.R. § 
4.71a, Plate II (1999) (showing flexion to 140 degrees and 
extension to 0 degrees as normal).

In absence of evidence of ankylosis (Diagnostic Code 5256) or 
impairment of the tibia and fibula (Diagnostic Code 5262), 
there is no basis for evaluating of the appellant's 
disability under any other diagnostic code. See 38 C.F.R. § 
4.71, Diagnostic Codes 5256, 5262.

Degenerative Joint Disease of the Left Knee (Arthritis)

Because the record shows x-ray evidence of arthritis in the 
left knee in addition to instability, a separate 10 percent 
rating under Diagnostic Code 5010-5003 has been established.  
See VAOPGCPREC 23- 97, 62 Fed. Reg. 63604 (1997) (A claimant 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257 based on 
additional disability).  However, the Board finds that a 
higher evaluation under diagnostic code 5010-5003 is not 
warranted because the evidence of record does not include x-
ray findings for the "involvement of two or more major 
joints or two or more minor joint groups" with "occasional 
incapacitating exacerbations."  38 C.F.R. Part 4, Code 5003.

The Board recognizes that functional limitations due to pain 
must be accounted for in the disability evaluation under 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In evaluating a 
service-connected disability, VA attempts to determine the 
extent to which a service-connected disorder adversely 
affects the ability of the body to function under the 
ordinary conditions of life, including employment. 38 C.F.R. 
§ 4.10 (1999).  It is recognized that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or an infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (1999).  Functional impairment due to pain must 
therefore be considered.

The applicability of 38 C.F.R. §§ 4.40, 4.45, and 4.59 in 
rating arthritis was addressed by VAOPGCPREC 09-98 (August 
14, 1999), which provided as follows.

Section 4.40 provides that, as to the 
musculoskeletal system, it is "essential 
that the examination on which ratings are 
based" adequately portray any 
"functional loss" which "may be due to 
pain".  The regulation does not require 
a separate rating for pain, but the 
impact of pain must be considered in 
making a rating determination.  See 
Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997).  Section 4.45(f) states that 
"[p]ain on movement, swelling, deformity 
or atrophy of disuse" as well as 
"[i]nstability of station, disturbance 
of locomotion, interference with sitting, 
standing and weight-bearing" are 
relevant considerations for determination 
of joint disabilities.  Incoordination 
and excess fatigability are also factors 
for consideration under section 4.45(d) 
and (e).  Section 4.59 contemplates "at 
least the minimum compensable rating" 
for painful motion "with joint or 
periarticular pathology".

In this case, we observe that the appellant's primary left 
knee complaint is for pain and that he reported knee pain 
with prolonged sitting, in the morning, and with increased 
activities.  He further reported difficulty climbing stairs.  
The complaints reported by the appellant suggest infrequent 
increases in otherwise mild or slight symptomatology.  The 
examiner noted that degenerative joint disease of the knees 
caused the appellant to have pain and weakened movement with 
activity, and that there was loss of function, as compared to 
a normal knee, because of restricted knee motion due to pain, 
weakened movement, and fatigue.  Based on the appellant's 
complaints, coupled with the objective findings as noted 
above, he Board finds that the degree of pain manifested in 
this case, intermittent pain with prolonged sitting, in the 
morning, and with increased activity, does not more nearly 
approximate the criteria for a 20 percent rating under the 
schedular criteria for rating arthritis of the knee.  
Accordingly, the Board concludes that the degree of 
impairment resulting from the appellant's service-connected 
arthritis of the left knee does warrant an increase rating 
based on functional impairment due to pain.  We note that he 
is currently compensated at the minimum compensable level for 
pain with degenerative joint disease (i.e. periarticular 
pathology), such that the current rating is in compliance 
with 38 C.F.R. § 4.59.


*******
Regarding the issues before the Board, we have has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the appellant's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet.App. 49, 55-56 (1990).


ORDER

An increased rating for instability of the left knee is 
denied.

An increased rating for degenerative joint disease of the 
left knee is denied.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

